JONES, Justice:
These two cases were heard at the same time and appealed here as one record. Shaffer and Andrade, nonresidents of this State were minors.
They were arrested in Carroll County and charged by affidavit with murder. Each filed a petition with the youth division of the chancery court asking said court to assume jurisdiction over him. Each also petitioned for habeas corpus alleging inadmissibility of certain evidence and insufficiency of the record as a whole. The chancellor acting as a conservator of the peace and also as judge of the juvenile division heard the evidence. He entered an order directing that each of said minors be bound over without bond to await the action of the grand jury in the First Judicial District of Carroll County. Each case also was transferred to the circuit court.
From these orders, the said minors prosecuted an appeal. The case was called to our attention by a motion to advance for hearing, the record having been filed here June 3, 1971.
This Court takes judicial notice that said grand jury meets on the second Monday of June and it has been made known to the Court that said minors have been jointly indicted by the said grand jury *634for murder and have been ordered by the circuit court to be carried to Whitfield for sanity tests. The order, which is here attacked, having expired by its own provision, the issue here is now moot.
For these reasons, this case is dismissed without prejudice to the institution (if desired) of habeas corpus or other appropriate proceedings for bail under the charge in said indictment.
Case dismissed without prejudice.
All Judges concur.